                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          :         DOCKET NO. 19-cr-00013


VERSUS                                            :         UNASSIGNED DISTRICT JUDGE


SANTOS ALEJANDRO                                  :         MAGISTRATE JUDGE KAY
TOVAR-CLAROS


                                              ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge, [doc.

#30], and in the transcript previously filed herein, [doc. #24] and having thoroughly reviewed the

record, with the defendant having waived the period for filing objections [doc. #25], and concurring

with the finding of the Magistrate Judge under applicable law:

       IT IS ORDERED that the GUILTY PLEA entered by defendant SANTOS ALEJANDRO

TOVAR-CLAROS on March 8, 2019 before Magistrate Judge Kathleen Kay is ACCEPTED by

the court, pursuant to the provisions of F.R.Cr.P. 11.

       Monroe, Louisiana this 11th day of March, 2019.
